Citation Nr: 0202502	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  94-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and medical consultant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision 
that denied the benefits sought on appeal.  In January 1997, 
a hearing before the undersigned Board Member was held in 
Washington, DC.  A transcript of this hearing is of record.

In April 1997, the Board issued a decision denying 
entitlement to service connection for residuals of a cervical 
spine injury.  The veteran, in turn, appealed the denial to 
the United States Court of Veterans Appeals (known as the 
United States Appeals for Veterans Claims since March 1, 
1999) (Court).

In July 1998, counsel for the appellant and counsel for the 
Secretary of Veterans Affairs filed a joint motion for remand 
and to stay further proceedings (joint motion).  In an August 
1998 order, the Court granted the joint motion, vacated the 
Board's April 1997 decision, and remanded the case to Board 
for action in compliance with the motion.  

In February 1999, the Board remanded the issue on appeal to 
RO for additional development and adjudication.  As the RO 
has continued the denial of the claim, the claims file has 
been returned to the Board for further appellate 
consideration.


REMAND

Following a review of the record, the Board finds that a 
second remand of this matter is warranted, although it will, 
regrettably, further delay an appellate decision on the 
matter on appeal.

By way of historical background, the Board notes that a 
November 7, 1969 service medical record notes the veteran's 
complaints of back pain for one day with no history of trauma 
and findings of right paraspinal spasm and right scoliosis.  
Service medical records note that the veteran was involved in 
a helicopter accident on November 14, 1969.  Subsequent 
service medical records note the veteran's complaints of low 
back and thoracic spine pain; x-rays and physical examination 
of the back were negative.  The remainder of the veteran's 
service medical records, including the report of his 
September 1970 separation examination, reflects no complaints 
or findings of a cervical spine disorder.  

Following the veteran's service, a May 1971 VA examination 
report notes no complaints or findings of a cervical spine 
disorder; on examination, all motions of the neck were 
accomplished without difficulty.  In a statement received by 
the RO in July 1974 (explaining why he did not report for an 
examination), the veteran indicated that he had recently been 
involved in a motorcycle accident.  A December 1978 VA 
examination report notes the veteran's complaints of back and 
neck pain and stiffness; x-rays revealed cervical 
hypolordosis and cervical thoracic and lumbar scoliosis.  
Diagnoses was chronic myofascitis-paraspinal, spinal 
neuralgia of the thoracic-lumbar spines.  By rating decision 
dated in October 1979, the RO granted service connection for 
a dorsal spine disorder.  

Subsequently, in 1992, the veteran submitted a claim for 
service connection for a cervical spine disorder.  In a 
January 1995 statement, W. Alex Cox, D.C., of the Gonstead 
Clinic, indicated that he had compared recent x-rays of the 
veteran's cervical spine to those taken in January 1975, and 
concluded that the veteran's cervical spine disorder had 
"worsened dramatically" since 1975.  Dr. Cox opined that 
the veteran's cervical spine disability was caused by his 
helicopter accident during service.

In the February 1999 remand, the Board directed that the RO 
obtain and associate with the claims file the January 1975 x-
rays from the Gonstead Clinic.  The Board also directed the 
RO to schedule the veteran for a VA examination to determine 
the current nature and etiology of any current cervical spine 
disability.  Following review of the claims file and 
examination of the veteran, the Board requested that the 
examiner offer an opinion as to the whether it is at least as 
likely as not that any diagnosed cervical spine disability 
was caused or is aggravated by either the veteran's active 
military service or his service-connected thoracic spine 
disability.  The examiner was to provide the complete 
rationale for any conclusions or opinions expressed (to 
include reference to pertinent medical evidence of record).

The Board notes that in a June 1999 letter, the RO requested 
from the Gonstead Clinic medical records from January 1975 to 
January 1995; no response was received.  In February 2000, 
the RO notified the veteran that no response had been 
received from the Gonstead Clinic, and requested that the 
veteran attempt to obtain the requested medical evidence 
directly.  In a letter received by the RO in March 2000, the 
veteran stated that he had received no treatment from the 
Gonstead Clinic since 1975, when the injuries to his spine 
were identified.  He also noted, however, that copies of the 
January 1975 x-rays taken in connection with treatment at 
that facility should already be in his claims file.  

A review of the record suggests that, at some time in the 
past, the veteran apparently submitted copies of reports 
associated with the January 1975 x-rays; unfortunately, 
however, no x-rays or any report(s) associated with such x-
rays are currently in the veteran's claims file.  The 
veteran's January 1997 hearing testimony indicates that the 
veteran may have maintained possession of the original 
January 1975 x-rays (and/or any report(s) associated 
therewith).  As this evidence is obviously pertinent to the 
issue on appeal, the RO should, again, attempt to obtain it 
directly from either the Gonstead Clinic or directly from the 
veteran, as appropriate.

Additionally, pursuant to the February 1999 remand directive, 
the veteran underwent VA examination in June 1999.  The Board 
finds, however, that the medical opinion obtained does not 
provide sufficient medical information to resolve the issue 
on appeal.  In his examination report, the examiner noted 
findings of a healed, postoperative odontoid fracture of the 
cervical spine and degenerative disk disease of the cervical 
spine.  The examiner opined that it was not likely that the 
present findings in the neck were related to the veteran's 
military service or his service-connected thoracic spine 
disability.  In explaining the basis for his conclusion, the 
examiner noted that the veteran's service medical records 
were negative for complaints or findings of a cervical spine 
disability.  He also noted that the veteran was involved in a 
motorcycle accident in 1974, and in an automobile accident in 
1994.  However, it is unclear whether the examiner had an 
opportunity to review the x-rays or any report(s) associated 
with the January 1975 x-rays.  Moreover, while the examiner 
indicated, in an April 2000 addendum to his prior examination 
report, that consideration of evidence received after his 
June 1999 examination of the veteran did not alter his prior 
opinion, neither the original examination report nor the 
addendum specifically addresses Dr. Cox's January 1995 
opinion that the veteran's cervical spine disorder was 
related to his helicopter accident during service (based upon 
a comparison of 1975 and 1994 x-rays).  

The Board further notes that the private medical opinion the 
veteran's representative subsequently submitted in May 2001 
similarly does not reflect consideration of all the pertinent 
evidence of record.  In his May 2001 report, Craig N. Bash, 
M.D., identified the evidence that provided the basis for his 
opinion that the veteran's current cervical spine disorder 
was caused by a helicopter crash during service.  While Dr. 
Bash specifically addresses private medical records of 
treatment following a 1994 automobile accident, his report 
includes no specific reference to either the veteran's 
assertion that he was involved in a 1974 motorcycle accident 
or to his review of the January 1975 x-rays and/or associated 
report(s).  

Under these circumstances, the Board finds that the record 
still does not contain a well-reasoned, comprehensive medical 
opinion clearly based upon consideration of all pertinent 
medical evidence and events reflected in the record, to 
specifically include the veteran's in-service helicopter 
crash and associated service medical records, the veteran's 
reference to a 1974 motorcycle accident and x-rays 
subsequently taken in January 1975, and the veteran's 1994 
automobile accident and all medical records associated 
therewith.  Such an opinion is needed to fully and fairly 
resolve the issue on appeal.

Accordingly, after obtaining and associating with the record 
the outstanding pertinent medical evidence referred to above, 
the RO should arrange for the veteran to undergo further 
medical examination.  As obtaining further medical opinion is 
vital to full and fair consideration of the issue on appeal, 
the appellant is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the appellant.  

As a final point, the Board notes that the above-requested 
development is consistent with duties imposed by the Veterans 
Claims Assistance Act of 2000 (enacted during the pendency of 
this appeal), which among other things, redefines VA's duties 
to notify and assist a claimant (see 38 U.S.C. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and the recently 
promulgated regulations implementing the Act, see 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001)).  However, the fact that 
specific actions have been identified herein does not relieve 
the RO of the responsibility to ensure that the Act has fully 
been complied with.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the Act.

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should inform the veteran that 
copies of report(s) interpreting the 
January 1975 x-rays from Gonstead Clinic 
are not currently associated with his 
claims file, and undertake all necessary 
action to obtain and associate the actual 
x-rays and/or any report(s) interpreting 
the x-rays directly from the veteran or 
the Gonstead Clinic, as appropriate.  If 
contact with the clinic elicits a 
response that the records are 
unavailable, or if the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file any and all evidence received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his cervical spine 
disorder, if possible, by a physician who 
has not previously examined the veteran.  
The entire claims file, along with a 
complete copy of this REMAND, must be 
provided to and reviewed by the physician 
designated to examine the veteran.  All 
necessary tests and studies, to include 
x-rays, should be accomplished, and all 
clinical findings should be reported in 
detail.  

After examination of the veteran, review 
of his pertinent medical history and 
assertions, and consideration of sound 
medical principles, the physician should 
render an opinion, with respect to each 
diagnosed cervical spine disorder as to 
whether it is, at least as likely as not, 
that the disorder (1) is the result of 
injury or disease incurred or aggravated 
during active military service, or, if 
not (2) was caused or is aggravated by 
the veteran's service-connected thoracic 
(dorsal) spine disability.  If 
aggravation by the service-connected 
disability is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  

It is imperative that the examiner's 
opinion reflects consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to specifically include the 
veteran's in-service helicopter crash and 
associated service medical records, the 
veteran's reference to a 1974 motorcycle 
accident and x-rays subsequently taken in 
January 1975, and the veteran's 1994 
automobile accident and all medical 
records associated therewith.  If the 
examiner concludes that the record 
presents no basis for service connection 
for a cervical spine disorder on either a 
direct or secondary basis, the examiner 
must specifically address all contrary 
(i.e., supportive) medical opinions of 
record, to specifically include the 
opinions of Drs. Cox and Brash.  

All examination findings, along with the 
complete rationale for any conclusions or 
opinions expressed should be set forth in 
a typewritten report.  .

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied. 

5.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for 
residuals of a cervical spine injury in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to 
report for any scheduled examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his attorney must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




